 Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 1 of 39 PAGEID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

John Doe,                            :
                                     :
             Plaintiff,              :
                                     :           Case No.
      v.                             :
                                     :           Judge
The Ohio State University,           :
                                     :           JURY TRIAL
             Defendant.              :           ENDORSED HEREON


                                 COMPLAINT
 Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 2 of 39 PAGEID #: 2




                                                       TABLE OF CONTENTS


INTRODUCTION .......................................................................................................................... 1

       a)     JD’s Interactions with Dr. Strauss ..................................................................................... 3

       b) “Appropriate Persons” at OSU Knew of Dr. Strauss’s Predation and Did Nothing ......... 6

JURISDICTION AND VENUE ..................................................................................................... 9

PARTIES ........................................................................................................................................ 9

SPECIFIC FACTUAL ALLEGATIONS ..................................................................................... 10

I.     JD and Dr. Strauss .................................................................................................................. 10

       a)     Background ..................................................................................................................... 10

       b) JD’s Sexual Abuse by Dr. Strauss ................................................................................... 11

       c)     The Gradual and Devastating Impact of Dr. Strauss’s Abuse of JD ............................... 13

       d) JD Learns That Others at OSU Were Sexually Abused .................................................. 14

II.         OSU Knowingly Employed a Serial Sexual Predator......................................................... 14

II.         OSU Knowingly Employed a Serial Sexual Predator......................................................... 16

III.         Dr. Strauss is Finally Investigated, But OSU Continues to Cover His Tracks and
             Enable Dr. Strauss’s Sexual Abuse of OSU Students....................................................... 27

IV.          JD Did Not Know and Could Not Have Reasonably Discovered That Both Dr.
             Strauss’s Sexual Abuse Was Widespread and that OSU Knew About It and Did
             Nothing ............................................................................................................................. 29

CLAIMS FOR RELIEF ................................................................................................................ 31

COUNT II ..................................................................................................................................... 34

PRAYER FOR RELIEF ............................................................................................................... 35

CERTIFICATE OF SERVICE ..................................................................................................... 74




                                                                          i
    Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 3 of 39 PAGEID #: 3




                                             INTRODUCTION

            1.       This action is yet another example in a growing number of cases where institutions

of higher learning retain physicians that turn out to be sexual predators. And, instead of protecting

its students, the school—in this case The Ohio State University (“OSU”)—ignores the sexual

misconduct of its employee, fails to inform its students that a sexual predator (cloaked by the

school as a health care professional) is in their midst, and ultimately covers up evidence of the

sexual predation of which it was well-aware.

            2.       In this specific action the sexual predator was Dr. Richard Strauss (“Dr. Strauss”),

and the victim was John Doe (“JD”).

            3.       Dr. Strauss was hired by OSU in or about 1978 and worked as a physician and

professor at OSU until in or about March of 1998.

            4.       As early as 1978, OSU supervisors and administrators had knowledge of Dr.

Strauss’s sexual predation of OSU students, yet made absolutely no effort whatsoever to inform

its students about, or protect its students from, Dr. Strauss until nearly twenty (20) years later.

            5.       Indeed, as concluded in the Governor’s Working Group on Reviewing the Medical

Board’s Handling of the Investigation Involving Richard Strauss Report (August 30, 2019)

(“Governor’s Medical Board Report”): “Despite multiple supervising and colleague physicians

who were aware of complaints/rumors against [Dr.] Strauss as far back as 1979, no [OSU]

physician reported any wrongdoing by [Dr.] Strauss to the State Medical Board of Ohio. More

troubling, it appears the abuse was never reported to law enforcement by anyone at [OSU] or the

Medical Board.”1 The Governor’s Medical Board Report, a report of the Ohio Department of

Public Safety investigating the administrators within its largest State educational institution (i.e.,


1
    Id., at pg. 2.



                                                    Page 1
    Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 4 of 39 PAGEID #: 4




OSU), found this to be an “astounding failure of anyone in a position of authority to come forward

to initiate a Medical Board or criminal investigation into [Dr.] Strauss’s conduct.”2

         6.      In OSU’s most recent annual crime report to date (issued in December 2020), OSU

disclosed that Dr. Strauss committed at least 127 rapes, and at least 2,201 other sexual assaults on

OSU students and student-athletes during his employment at OSU.3 At these numbers, even

calling it an “astounding failure” does not truly capture the horrors OSU beset upon its students

through OSU’s (i) hiring of Dr. Strauss without a meaningful background check, (ii) allowing Dr.

Strauss to remain as a treating OSU physician after reports of his sexual assaults on students began

to pour in during Dr. Strauss’s very first year at OSU, (iii) enabling Dr. Strauss’s sexual assaults

to continue by taking no action against him even after at least scores of reports of Dr. Strauss’s

sexual abuse were received by OSU administrators, and (iv) covering up, making excuses for, and

failing to report Dr. Strauss to law enforcement even after an OSU investigation itself concluded

that Dr. Strauss was a sexual predator.

         7.      Plaintiff herein, JD, attended OSU from 1986, at least seven (7) years after OSU

already knew of Dr. Strauss’s sexual predation of students and student-athletes, until 1990.

         8.      During his entire time at OSU, JD was a member of OSU’s NCAA Division I

Football Team. Although Dr. Strauss gave required yearly physicals for the OSU Football Team,

it does not appear that Dr. Strauss was specifically assigned to the Football Team. On the

occasions where Dr. Strauss sexually abused and assaulted JD, however, it was indeed in the

context of OSU Football Team physicals, which JD was directed to take from Dr. Strauss by OSU

Football Team staff and other OSU personnel.



2
  Id.
3
  https://news.osu.edu/university-issues-annual-crime-report-reminds-community-of-safety-resources/ (last
visited on Sept. 15, 2021).


                                                   Page 2
 Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 5 of 39 PAGEID #: 5




       9.        Until no earlier than 2018, JD had no idea that OSU was aware Dr. Strauss was a

sexual predator—preying on OSU students and student-athletes—as early as 1978. Until no earlier

than 2018, JD was entirely unaware of the massive scope of Dr. Strauss’s sexual predation before,

during, and after JD attended OSU. Until no earlier than 2018, did JD become aware that any

other OSU students and student-athletes had been sexually abused and assaulted by Dr. Strauss.

       a)        JD’s Interactions with Dr. Strauss

            i.   July 1986

       10.       In or about July 1986, as part of JD’s incoming (Freshman) Football orientation,

JD was directed by OSU Football Team staff to visit Dr. Strauss for an OSU-required physical.

JD had never visited Dr. Strauss for medical treatment and had never met him prior, in any context.

The “physical” took place in the Ernie Biggs Athletic Training Facility on OSU’s Columbus, Ohio

campus.

       11.       When JD entered the exam room for his Freshman physical, Dr. Strauss

immediately instructed JD to drop his shorts and underwear all the way to the floor. JD thought

this was somewhat odd but complied with Dr. Strauss’s instruction. Upon JD dropping his shorts

and underwear, Dr. Strauss—sitting upon a rolling stool—rolled over to JD so that Dr. Strauss’s

face was mere inches from JD’s genitals.

       12.       Immediately after rolling “uncomfortably close” to JD (now naked from the waist

down), Dr. Strauss began manipulating, massaging, and fondling JD’s penis and testicles. Dr.

Strauss’s manipulation, massaging, and fondling of JD’s penis and testicles went on for at least “a

couple of minutes.”




                                              Page 3
 Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 6 of 39 PAGEID #: 6




        13.     Once Dr. Strauss was done with JD’s genital region, other than taking pro forma

vital signs, Dr. Strauss did little else during what was supposed to be a comprehensive Freshman

Football physical.

        14.     JD, having had numerous prior sports physicals, recognized that Dr. Strauss’s

extended focus on JD’s genitals was highly unusual. JD suspected that the exam may have been

improper, but JD was a Freshman, in the midst of trying to earn a roster spot on the Football Team,

and did not want to hinder his chances by complaining about Dr. Strauss’s exam.

         ii.    January 1987

        15.     In or about January 1987, after JD’s Freshman year on the Football Team had

concluded, JD was instructed by OSU Football Team Staff to report for a body fat assessment test.

The test was administered in Larkins Hall on OSU’s Columbus, Ohio, campus. These types of

tests generally involve analyzing a person’s body weight both in and out of water.

        16.     When JD reported to Larkins Hall for his testing, as instructed by OSU Football

Team Staff, Dr. Strauss was the physician administering the body fat index tests on that particular

day.

        17.     JD had experienced similar tests in the past, and despite his being uncomfortable

with seeing Dr. Strauss again, he figured he was just going to be weighed both inside and outside

of the pool, so it was not a big deal.

        18.     JD proceeded to remove his shirt, shoes, and socks (leaving on only his outer shorts

and compression underwear) and moved towards the pool-deck scale to be weighed. As JD was

about to step on the scale, Dr. Strauss ordered JD to remove his outer shorts, which would leave

him wearing only his skin-tight, and highly-revealing, compression shorts. JD’s outer shorts




                                               Page 4
 Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 7 of 39 PAGEID #: 7




weighed only a few ounces, so JD found this very strange as he had never had to dress down to his

athletic underwear at any time where he was previously weighed.

       19.     Reluctantly, JD complied, once again not wanting to question an OSU Athletics

doctor in fear of retribution. Dr. Strauss then ordered JD onto the pool-deck scale and instructed

him not to leave the scale until Dr. Strauss asked him to step down. Once again, JD complied and

stepped on the scale.

       20.     Despite JD’s weight being accurately accounted within a few seconds, Dr. Strauss

had JD remain on the scale for an extended period of time while Dr. Strauss looked JD up and

down, focusing primarily on JD’s genital region. Dr. Strauss made JD feel very uncomfortable

during this process, but once again JD said nothing, in fear of any potential negative impact on his

OSU Football career.

       21.     JD then entered the pool for his submerged weight analysis, and then quickly left

the pool-deck after his testing was completed.

        iii.   August 1987

       22.     In or about August 1987, JD appeared at the Ernie Biggs Athletic Complex for his

OSU-mandated yearly Football physical. Upon arriving for this physical, JD was instructed by

OSU Football Staff to be examined—once again—by Dr. Strauss.

       23.     JD was reluctant to enter the exam room with Dr. Strauss but feeling like he had no

choice—and not wanting to risk adverse consequences with respect to his OSU Football career—

JD acquiesced and proceeded to be examined by Dr. Strauss.

       24.     Similar to JD’s prior experience with Dr. Strauss during his Freshman exam, Dr.

Strauss had JD immediately drop his shorts and underwear to the floor. Dr. Strauss then once




                                              Page 5
    Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 8 of 39 PAGEID #: 8




again rolled his stool up against JD, with Dr. Strauss then proceeding to manipulate, caress, and

fondle JD’s penis and testicles.

         25.    Like the last time, the overwhelming majority of the exam focused on JD’s genitals

and little else. At this point, JD was still reluctant to say anything, but with the prospect of

additional physicals and other medical treatment from Dr. Strauss on the horizon—as JD was only

then an entering Sophomore—JD decided to approach Billy Hill, OSU’s Head Athletic Trainer at

the time—and disclose his discomfort with Dr. Strauss’s exams.

         26.    Upon describing to Billy Hill Dr. Strauss’s highly unusual exams and JD’s

discomfort therewith, Billy Hill was dismissive of JD’s concerns and simply stated that Dr. Strauss

has his own way of doing things and that JD would simply have to deal with it.

          iv.   Junior and Senior Exams by Dr. Strauss

         27.    In or about both August 1988 and 1989, JD was instructed to see Dr. Strauss for

JD’s OSU-required yearly Football Team physicals. In each instance, the exams proceeded in the

same manner as JD’s Freshman and Sophomore exams.

         28.    Moreover, Dr. Strauss performed sham physicals on JD in each instance,

manipulating, fondling, and caressing JD’s genitals for Dr. Strauss’s own sexual gratification, with

little or no evaluative or therapeutic value to JD.

         b)     “Appropriate Persons” at OSU Knew of Dr. Strauss’s Predation and Did
                Nothing

         29.    In or about April 2018, the law firm of Perkins Coie began an “independent

investigation” into the alleged sexual misconduct of Dr. Strauss during his employment at OSU.

In or about May 2019, Perkins Coie publicly released its report.4 The Perkins Coie Report publicly



4
   See Perkins Coie LLP, Report of the Independent Investigation, Sexual Abuse Committed by Dr.
Richard Strauss at The Ohio State University, May 15, 2019, (hereinafter “Perkins Coie Report”).


                                                  Page 6
 Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 9 of 39 PAGEID #: 9




and indisputably revealed—for the first time—that many OSU employees and officials

(“appropriate persons” under operative law) received scores of credible reports that Dr. Strauss was

sexually assaulting students throughout his career as an OSU employee and athletic team physician,

but that OSU failed to take any action in removing Dr. Strauss from his position, report him to the

proper authorities, nor do anything to inform or protect OSU students from Dr. Strauss.

       30.     Due to OSU’s inexcusable failures and cover-up of Dr. Strauss’s sexual predatory

conduct—which began no later than 1979 and fully revealed only in 2019—OSU’s conduct

resulted in OSU students and student-athletes being repeatedly, inter alia, (i) anally raped; (ii)

sodomized; (iii) digitally penetrated for no medical purpose; (iv) had their genitals inspected,

rubbed, and massaged for no medical purpose; and, (v) subjected to psychological distress during

exams while Dr. Strauss inappropriately touched them for no purpose other than for Dr. Strauss’s

perverted sexual gratification.

       31.     As shocking as Dr. Strauss’s criminal conduct set upon OSU students and student-

athletes is, OSU’s complicity by ignoring, enabling, and covering up Dr. Strauss’s conduct is

equally appalling given that OSU, its administrators, and its staff were supposed to—and in fact

were legally obligated to—protect OSU’s young and vulnerable student body from these horrors.

       32.     Indeed, despite receiving numerous credible reports of Dr. Strauss’s sexual abuse

of OSU students and student-athletes by no later than 1979 (and then no less than hundreds of

reports as the years past), OSU continued to employ Dr. Strauss, appointed him as the official team

doctor of numerous varsity sports and to the Clinic—thereby permitting him to examine and treat

students and student-athletes unchaperoned and behind closed doors—and failed to take any




                                              Page 7
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 10 of 39 PAGEID #: 10




reasonable steps whatsoever to prevent Dr. Strauss from sexually assaulting OSU students, until

at least 1996.5

          33.      As the Perkins Coie Report and accounts of other victims in this matter make clear,

for literally decades OSU was deliberately indifferent to rampant sexual abuse of OSU students by

Dr. Strauss. Specifically, as far back as 1979, during Dr. Strauss’s first year of employment at OSU,

numerous OSU officials knew Dr. Strauss was sexually assaulting male students and male student-

athletes. If OSU had reasonably acted on this knowledge, the abuse could have been stopped

shortly after it started and scores of victims, including JD, could have avoided the horrific sexual

abuse they suffered at the hands of Dr. Strauss. But OSU turned a blind eye and did absolutely

nothing, knowing OSU’s students were at substantial risk of being sexually abused by a known

sexual predator, and indeed one cloaked as a responsible physician and person of authority by OSU

itself.

          34.      Instead, OSU allowed and enabled a sexual predator to remain employed at OSU

for nearly twenty (20) years, and even required some of its student-athletes, like JD, to obtain

medical exams and treatment from Dr. Strauss knowing that those student-athletes had a high

likelihood of being sexually abused by Dr. Strauss.

          35.      Incredibly, for the entire length of Dr. Strauss’s tenure at OSU, and even thereafter,

OSU was deliberately indifferent to the safety of its students and student-athletes by (i) failing to

meaningfully investigate the many complaints of Dr. Strauss’s sexual abuse and harassment, (ii)

failing to share reports of Dr. Strauss’s sexual abuse and harassment, (iii) failing to report such

conduct to the Ohio State Medical Board or to law enforcement, and (iv) failing to restrict or

remove Dr. Strauss from his positions of authority over OSU students. If OSU had met these legal



5
    Perkins Coie Report, pg. 1.


                                                  Page 8
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 11 of 39 PAGEID #: 11




obligations, the sexual assault, the sexual abuse, and the related suffering of OSU’s students and

student-athletes (including JD)—at the hands of Dr. Strauss—would have been prevented.

       36.     Instead, OSU employed Dr. Strauss to provide medical care and treatment to OSU’s

students and student-athletes, appointing Dr. Strauss as an assistant professor of medicine, making

him the team doctor for numerous varsity sports, and having him take on-call rotations at the

Clinic, ensuring that his predation would expand beyond OSU’s student-athletes.

       37.     Dr. Strauss used this position of trust and confidence to repeatedly and consistently

sexually assault OSU students and student-athletes under his care. He would not have had this

opportunity if it were not for this position given to him by OSU.

                                 JURISDICTION AND VENUE

       38.     JD incorporates by reference the allegations contained in the previous paragraphs

set forth above, as if fully set forth herein and below.

       39.     This action is brought pursuant to Title IX of the Education Amendments of 1972,

20 U.S.C. § 1681 et seq., as more fully set forth herein.

       40.     This Court has subject matter jurisdiction pursuant to 28 U.S.C § 1331.

       41.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2) because

OSU resides in this District and the events giving rise to JD’s claims arose in this District.

                                             PARTIES

       42.     JD incorporates by reference the allegations contained in the previous paragraphs

set forth above, as if fully set forth herein and below.

       43.     JD is a resident of Ohio and attended college at OSU from 1986 to 1990.

       44.     Defendant OSU is a large, public university residing, inter alia, in Columbus, Ohio.

OSU is, and at all relevant times has been, a State of Ohio owned and operated public university




                                                Page 9
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 12 of 39 PAGEID #: 12




and institution of higher education organized and existing under laws of the State of Ohio. OSU

receives federal financial assistance and is therefore subject to Title IX, 20 U.S.C. § 1681, et seq.

            45.      At all times relevant hereto, OSU was complicit and deliberately indifferent to the

sexual assault and sexually abusive conduct of Dr. Strauss. At all times relevant hereto, OSU was

complicit and deliberately indifferent to reports it received regarding Dr. Strauss’s sexually

abusive conduct.

            46.      At all times relevant hereto, non-party Dr. Strauss was an actual or apparent, duly

authorized agent, servant, or employee of OSU and performed medical services for OSU student-

patients and members of the OSU community as part of his employment at OSU.

            47.      In or about 2005, Dr. Strauss committed suicide.

                                    SPECIFIC FACTUAL ALLEGATIONS6

I.          JD and Dr. Strauss

            a)       Background

            48.      JD was among the Nation’s best football players in high school, being ranked

among the top 100 players in the United States during his senior year in high school and being

selected to the Ohio all-state football team for the 1985 high school football season.

            49.      JD was recruited by dozens of the top college football programs in the United

States, including Michigan, Penn. State, UCLA, North Carolina, and—of course—OSU. Born and

raised in Ohio, JD selected OSU to pursue his dreams of playing both college and professional

football.




6
     JD incorporates by reference all allegations set forth above, as if fully set forth herein and below.


                                                           Page 10
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 13 of 39 PAGEID #: 13




        b)     JD’s Sexual Abuse by Dr. Strauss

        50.    As set forth above, JD was sexually assaulted by Dr. Strauss on at least four (4)

occasions during purported physical examinations mandated by OSU and was subjected to sexual

harassment by Dr. Strauss on at least one other occasion (during the early-1987 body fat index

exam mandated by OSU).

        51.    After his first exam by Dr. Strauss, in or about July 1986, JD recognized that Dr.

Strauss’s methods were highly unusual and possibly abusive, but JD was unsure about what he

could or should do. At this point, JD was a Freshman and focused solely on making a positive

first-impression on the OSU Football Coaches, securing a roster spot on the OSU Football Team,

and doing whatever he could to earn playing time. In fear that if he said anything to anyone JD

could potentially damage his OSU Football future, and potentially risk losing his scholarship, JD

said nothing to anyone.

        52.    In or about August 1987, as JD’s second OSU Football Team-mandated physical

examination approached, JD became physically ill at the prospect of having to go for another exam

performed by Dr. Strauss, particularly in light of what happened at the body fat index exam earlier

that year.

        53.    Although JD had engaged in the social consumption of alcohol prior to this point,

JD turned heavily to alcohol in order to cope with having to spend additional sessions being groped

by Dr. Strauss. Prior to this impending second physical exam, JD binge-consumed alcohol as the

exam approached. When JD appeared at the Ernie Biggs Athletic Complex for the exam, JD had

hoped he would be assigned to someone other than Dr. Strauss. Unfortunately for JD, JD was

once again directed by OSU Athletics and Football Staff to report to Dr. Strauss for his OSU-

mandated Sophomore Football exam.




                                             Page 11
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 14 of 39 PAGEID #: 14




       54.     Much like the first exam, Dr. Strauss ordered JD to get naked from the waist down

and then proceeded to manipulate, fondle, and caress JD’s penis and testicles for several minutes.

When this second exam ended, JD knew something was wrong with the way Dr. Strauss had

performed the exam and decided to tell Billy Hill about his experiences. Billy Hill, however,

dismissed JD’s concerns as trivial and essentially told to JD to deal with it and move on.

       55.     For other players, the fact that the next exam by Dr. Strauss would be at least a year

away may have given them at least some comfort. But, towards the end of JD’s Freshman football

season he began to develop chronic injuries and those chronic injuries lasted throughout JD’s OSU

Football career. Each time JD was injured after this second exam by Dr. Strauss, JD avoided

seeking treatment until he was absolutely certain that Dr. Strauss would not be the one to attend to

him. Instead, when he knew Dr. Strauss was the physician on-call in the OSU training facilities,

JD waited—and attended practice the next day while suffering through his untreated injury—in

the hope that after the next practice he could seek treatment from someone other than Dr. Strauss.

       56.     JD’s constant fear of having to be treated by Dr. Strauss for football related

injuries—and instead of having them properly treated, waiting for the availability of other OSU

doctors—had an enormous impact on JD’s physical and mental health. To this day, JD believes

that his OSU Football career would have been substantially more productive had he not been in

constant fear of being treated by Dr. Strauss, and instead had his chronic injuries treated in due

course so he could practice and play in full-health.

       57.     In addition, the stress of having to avoid Dr. Strauss and suffer unnecessarily

through untreated injuries in order to avoid Dr. Strauss caused JD to turn to alcohol as a coping

mechanism. JD’s descension into alcoholism further negatively impacted his ability to play and

perform at the highest level of college athletics. As set forth more fully below, by the time JD left




                                              Page 12
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 15 of 39 PAGEID #: 15




OSU he was a full-blown alcoholic and remained dependent on alcohol for nearly three (3)

decades.

       58.     After his second physical by Dr. Strauss, JD spent the next three (3) years trying to

avoid Dr. Strauss as best he could—enduring needless suffering in the process. Unfortunately for

JD, as noted above, JD was unable to completely avoid Dr. Strauss and was examined by Dr.

Strauss on at least two (2) other occasions. Similar to JD’s prior experiences with Dr. Strauss,

these additional exams involved Dr. Strauss manipulating, fondling, and caressing JD’s penis and

testicles for—what JD now knows was—Dr. Strauss’s perverse sexual gratification.

       c)      The Devastating Impact of Dr. Strauss’s Abuse of JD

       59.     JD arrived at OSU having had very limited exposure to drinking alcohol as JD had

played multiple sports in high school and never had more than a few drinks at a time and any point

in his life. Due to the multiple instances of sexual abuse by Dr. Strauss and the pervasive fear of

trying to avoid Dr. Strauss at all costs, however, JD left OSU deep in the throes of alcoholism.

       60.     JD attributes his alcoholism directly to the enormous stress of having to constantly

be alert in order to avoid contact with Dr. Strauss and also having to the endure the abuse by Dr.

Strauss when contact with him could not be avoided.

       61.     JD lived as an alcoholic from his days at OSU, through September 2015, when he

finally got sober. JD’s nearly thirty (30) years of alcoholism negatively impacted his first

marriage, which ended in divorce, and also severely limited his parental rights over his children

for several years after JD’s divorce from his first wife.

       62.     As a result of the abuse by Dr. Strauss, JD has also avoided—at nearly all costs—

visiting doctors, particularly for physicals or other preventive examinations. Indeed, due to JD’s

experiences with Dr. Strauss, JD does not trust doctors, often to the detriment of his own health.




                                               Page 13
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 16 of 39 PAGEID #: 16




       63.     To this day, when JD does actually go for a physical (at the insistence of his family),

the thoughts of what Dr. Strauss did to him runs through his mind. In the run-up to these exams,

and during these exams, even thirty (30) years later, JD becomes filled with anxiety and overcome

with emotion fearing that he will have to relive the sexual abuse he experienced at the hands of

Dr. Strauss.

       d)      JD Learns That Others at OSU Were Sexually Abused

       64.     In or about 2018, when the Perkins Coie investigation was announced, JD learned

for the first time that other OSU students and student-athletes had been sexually abused by Dr.

Strauss. Although JD was outraged that OSU had clearly known about the pervasive sexual abuse

of OSU students and student-athletes by Dr. Strauss for many years—and could have even

prevented JD’s abuse at the hands of Dr. Strauss—JD was reluctant to get involved for fear that

he would have to detail and relive one of the most traumatic experiences of his entire life.

       65.     In or about late-2018, JD learned that a class action had been filed against OSU,

relating to the sexual abuse perpetuated on OSU students and student-athletes by Dr. Strauss, and

that JD was a potential member of that class. JD was comforted by this, knowing that stories

similar to his would eventually come to light and that redress was being sought against the school

that had betrayed JD’s trust.

       66.     Recently, however, JD made the decision that he was ready to tell his story and,

thus, decided to file his own separate action as set forth herein.

II.    OSU Knowingly Employed a Serial Sexual Predator

       67.     In September 1978, Dr. Strauss was hired by OSU as an Assistant Professor in the

College of Medicine.      Within months after beginning his employment, Dr. Strauss began

volunteering in the OSU Athletics Department. By 1980, Dr. Strauss was serving as an Associate

Director of the Sports Medicine program, and in 1981, Dr. Strauss began an appointment in the


                                               Page 14
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 17 of 39 PAGEID #: 17




Athletics Department. The Athletics Department appointment included responsibilities at the

Sports Medicine Clinic located in OSU’s Student Health Services, i.e., the Clinic.7

         68.      Beginning in 1978, Dr. Strauss’s first year at OSU, and continuing throughout his

twenty (20) years at OSU, students and OSU staff reported and referred complaints about Dr.

Strauss to numerous OSU employees and administrators. As concluded in the Perkins Coie

Report, as early as 1979, OSU employees in OSU’s Sports Medicine program and Athletics

Department were aware that Strauss was conducting genital examinations on male student-athletes

that were unusually prolonged, and that Strauss refused to allow athletic training staff to be present

for these protracted genital examinations.8

         69.      Indeed, for the entire length of Dr. Strauss’s employment at OSU, not less than fifty

employees in the OSU Athletics Department were aware of student-athlete complaints about Dr.

Strauss—at the time they were made—and corroborated them.9 As concluded in the Governor’s

Medical Board Report: “Although many were aware of complaints or rumors about the abuse, no

one advanced concerns raised by students or unraveled Strauss’s ‘medical’ defenses of his

abuse.”10

         70.      The Perkins Coie Report specifically concluded that at least 177 male students were

sexually abused by Dr. Strauss, although the actual number is likely in the thousands, as admitted

by OSU.11 Indeed, the Perkins Coie Report only accounted for former OSU students that were

alive, identified and contacted by Perkins Coie, and willing to speak with Perkins Coie about their

experiences with Dr. Strauss.



7
   Perkins Coie Report, pg. 2.
8
   Id.
9
   Id. at pg. 88.
10
    Governor’s Medical Board Report, pg. 1.
11
    Perkins Coie Report, pg. 1; https://news.osu.edu/university-issues-annual-crime-report (last visited on Sept. 15,
2021).


                                                       Page 15
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 18 of 39 PAGEID #: 18




           71.        From 1978 to 1996, Strauss was an OSU team doctor and had regular contact with

male student-athletes in many sports including, but not limited to, baseball, football, ice hockey,

tennis, swimming, fencing, wrestling, lacrosse, and soccer. Dr. Strauss also took rotations as the

on-call physician at the Clinic, and conducted physicals on other student-athletes, such as JD, that

were not necessarily on a team for which Dr. Strauss was responsible.

           72.        As further concluded in the Perkins Coie Report, complaints of sexual abuse by Dr.

Strauss date back as early as 1979, with approximately half the reports occurring from 1979 to

1988, covering the years in which JD was sexually abused and assaulted as a student-athlete at

OSU.12

           73.        The sexual abuse victims interviewed for the Report outlined Dr. Strauss’s years of

persistent sexual abuse and detailed the stark similarities in these many stories, described as “both

highly credible and cross-corroborative.”13

           74.        Of the 177 Dr. Strauss abuse victims interviewed by Perkins Coie, 153 were

associated with Dr. Strauss—at least in part—through his role in the OSU Athletics Department,

as was JD.

            II.       OSU Knowingly Employed a Serial Sexual Predator

           75.        On May 17, 2019, the Perkins Coie Report was released. The Report clearly

establishes OSU’s repeated failures to escalate or report complaints of sexual abuse by Dr. Strauss.

The Report also shows OSU repeatedly failed to act despite knowledge reaching OSU’s

administration, particularly in both the OSU Athletics Department and Sports Medicine

Department.14



12
     Id. at pg. 39.
13
     Id. at pg. 13.
14
     Id. at pg. 2.


                                                    Page 16
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 19 of 39 PAGEID #: 19




           76.        Specifically, Dr. Strauss’s sexual abuse of OSU students was widely discussed

within the administration of OSU’s Athletics Department, including his proclivity to conduct

inappropriately lengthy and unnecessary genital exams.15

           77.        As concluded in the Perkins Coie Report, these behaviors would continue for

almost two more decades. The Report also explicitly confirmed that the genital exams engaged in

by Dr. Strauss served no medical purpose whatsoever, and only served to satisfy Dr. Strauss sexual

predilections and for Dr. Strauss’s horrid personal sexual gratification.16

           78.        As complaints of sexual assaults by Dr. Strauss continued to skyrocket over the

years, OSU continued to take no action whatsoever, as confirmed by the Perkins Coie Report:

“Despite the persistence, seriousness, and regularity of such complaints, no meaningful action was

taken by [OSU] to investigate or address the concerns until January 1996.17 Moreover, OSU could

have, but did not (i) at the very least, impose conditions on Dr. Strauss’s employment, such as a

chaperoning policy, (ii) terminate Dr. Strauss for his known sexual assaults of OSU students, and,

(iii) pass on the credible reports of Dr. Strauss’s regular and persistent abuse of OSU students to

the Ohio Medical Board, nor to Federal, State, or local law enforcement. Indeed, OSU did not

even meaningfully investigate Dr. Strauss until eighteen (18) years after he began abusing OSU

students and student-athletes, despite the fact that reports of Dr. Strauss’s abuse began pouring in

almost immediately after his employment at OSU began in 1978.

           79.        Among the most troubling facts included in the Perkins Coie Report, and in other

complaints filed in the related OSU actions, was the number of OSU employees that had specific




15
     Id. at pg. 88.
16
     Id. at pg. 48.
17
     Id. at pg. 3.


                                                   Page 17
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 20 of 39 PAGEID #: 20




knowledge of OSU student complaints against Dr. Strauss, and yet consciously decided to do

absolutely nothing.

        80.      The following are some examples of reported incidents of sexual abuse by Dr.

Strauss on OSU student-athletes identified in the Perkins Coie Report, or otherwise publicly

available, and the OSU personnel that knew about them while JD was a student at OSU:

                 i)    In 1978, Dr. Strauss fondled a wrestling team member, David Mulvin, during

        a physical exam for a routine wrestling infection—with Dr. Strauss attempting to sexually

        arouse David during the exam. David went immediately to the student health center where

        he complained about Dr. Strauss’s fondling to another doctor. The doctor confirmed for

        David that the exam he described was “not normal.” The doctor then explained that he

        would make a note about Dr. Strauss’s behavior and pass it along to other appropriate

        administrators. David believed that the doctor he reported to was Dr. Strauss’s boss at the

        time and would take action.18 This doctor then examined David, without touching him,

        and gave him an antibiotic. To the extent the health center doctor or OSU actually did

        anything to address this report, it was entirely ineffective, because Dr. Strauss kept moving

        up the ranks at OSU and would go on to sexually assault thousands of more students and

        student-athletes.

                 ii)     Also, in 1978, an OSU wrestler visited Dr. Strauss for a groin injury.19 The

        wrestler’s injury had caused a blister and bruise on the wrestler’s penis, but Dr. Strauss

        told him it was from masturbating.20 Dr. Strauss then told the wrestler that Dr. Strauss




18
   https://sanduskyregister.com/news/91853/perkins-wrestling-champion-among-first-accusers-of-osu-doctor (last
visited on Sept. 15, 2021).
19
   (Proposed Corrected) Second Amended Complaint, Snyder-Hill, et al. v. The Ohio State University (S.D.Oh.
2:18-cv-00736-MHW-EPD) (Dkt. No. 103-2) (“Snyder-Hill SAC”), pg. 172-73.
20
   Id. at pg. 173.


                                                    Page 18
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 21 of 39 PAGEID #: 21




           needed to milk his penis. Dr. Strauss began masturbating the wrestler’s penis until the

           wrestler ejaculated.21 Shortly after the exam, the wrestler told his Head Coach Chris Ford

           exactly what happened. Head Coach Ford told the wrestler that he would look into it, but

           the Coach did not appear to believe him.22 It does not appear that Head Coach Ford, or

           anyone else at OSU, did anything to investigate this report.

                    iii)     By 1979, OSU personnel in the Athletics Department and Sports Medicine

           program were aware that Dr. Strauss was conducting genital examinations on male student-

           athletes that were unusually prolonged, and that Strauss refused to allow athletic training

           staff to be present for these protracted genital examinations.23 It does not appear that OSU

           administrators did anything regarding these reports.

                    iv)      From 1980, through 1984, Melvin Robinson (an OSU track and field

           athlete) was treated by Dr. Strauss two (2) to three (3) times per year for mandatory

           physicals and various injuries.24 During each exam, Dr. Strauss told Melvin to drop his

           pants and Dr. Strauss would proceed to touch Melvin’s genitals. 25 Dr. Strauss’s exams

           made Melvin extremely uncomfortable and Melvin thought they may be inappropriate.

           After Melvin’s first two visits to Dr. Strauss, Melvin told Head Coach Frank Zubovich he

           did not want to see Dr. Strauss anymore.26 After each additional exam by Dr. Strauss,

           Melvin continued to tell Head Coach Zubovich he did not want to be examined by Dr.

           Strauss anymore, but Head Coach Zubovich completely ignored his multiple requests.27 In




21
     Id.
22
     Id.
23
     Perkins Coie Report, pg. 2.
24
     Snyder-Hill SAC, pg. 71.
25
     Id.
26
     Id.
27
     Id.


                                                  Page 19
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 22 of 39 PAGEID #: 22




           addition, Head Coach Zubovich, nor OSU, did anything to investigate Melvin’s

           complaints.

                    v)       In 1981, Dr. Strauss himself recognized that “rumors” about his sexual

           misconduct were circulating at OSU.28 It does not appear that OSU did anything to

           investigate the rumors that Dr. Strauss himself knew about.

                    vi)      In 1983, a member of the OSU Men’s Tennis Team received a physical from

           Dr. Strauss.29 During his physical, Dr. Strauss held the player’s penis and said that it was

           a good size.30 Dr. Strauss held the player’s foreskin and commented about the player being

           uncircumcised. Dr. Strauss then seemingly asked about the player’s sexual performance

           with an uncircumcised penis. Dr. Strauss continued to hold the player’s penis and foreskin

           for a prolonged period of time, and the player became increasingly uncomfortable. Dr.

           Strauss eventually released the player’s penis.31

                    vii)     The player’s physicals with Dr. Strauss were unlike any physical he had

           undergone previously or since then. Each year at OSU, the player tried to avoid getting his

           annual physical from Dr. Strauss because he felt uncomfortable about the way Dr. Strauss

           touched his genitals.32 But, each year Head Coach John Daly informed the player that he

           had to get his physicals from Dr. Strauss or he would not be eligible to play tennis at OSU.33

           Head Coach Daly even went so far as to joke that sending tennis players to Dr. Strauss was

           a form of punishment.34




28
     Perkins Coie Report, pg. 95.
29
     Snyder-Hill SAC, pp. 87-88.
30
     Id. at pg. 88.
31
     Id.
32
     Id.
33
     Id., at 89.
34
     Id. At least one other tennis player reported similar conduct by Head Coach Daly (id. at 96).


                                                        Page 20
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 23 of 39 PAGEID #: 23




                   viii)    Also, in 1983, an OSU Head Coach received a report regarding Dr. Strauss

           when a student sought treatment for a foot injury and was forced to drop his pants. 35 It

           does not appear that this Head Coach or OSU did anything to investigate this report or

           otherwise confront Dr. Strauss about it.

                   ix)      In 1984, this same Head Coach received reports from numerous student-

           athletes that Dr. Strauss was observing them take showers.36 Once again, it does not appear

           that this Head Coach or OSU did anything to investigate this report or otherwise confront

           Dr. Strauss about it.

                   x)       Also, in 1984, Kurt Huntsinger (an OSU Swimmer) was directed to Dr.

           Strauss for his mandatory physical.37 Once in the exam room, Dr. Strauss instructed Kurt

           to drop his trousers. Dr. Strauss then sat at eye level with Kurt’s genitals and began to

           closely examine Kurt’s penis and testicles, moving his penis up and down and side to side.38

           Kurt was uncomfortable with the examination and even commented to Dr. Strauss about

           it. After this first physical, and on several occasions after that, Kurt told Head Coach Dick

           Sloan that he was uncomfortable with Dr. Strauss’s examination. Head Coach Sloan,

           however, made light of the complaint, laughed about other athlete’s descriptions of their

           own examinations, and said that is just what Dr. Strauss does.39

                   xi)      In 1986, Dr. Robert Murphy, OSU’s Head Team Physician, advised Dr.

           Strauss that rumors of Dr. Strauss’s sexual abuse during physical exams were prevalent

           throughout the fencing team. Dr. Strauss and Dr. Murphy agreed that Dr. Strauss would




35
     Perkins Coie Report, pg. 96.
36
     Id.
37
     Snyder-Hill SAC, pg. 64.
38
     Id.
39
     Id.


                                                 Page 21
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 24 of 39 PAGEID #: 24




        avoid treating fencers.40 Unbelievably, neither Dr. Murphy nor OSU did anything to

        protect non-fencers. It is entirely illogical to believe that Dr. Strauss’s sexual abuse was

        limited to fencers, even if fencers were the only ones to report the abuse—which of course

        is not true. Instead of investigating the reports, OSU and Dr. Murphy did nothing and

        allowed the potential continued abuse of all OSU male students and non-fencer male

        student-athletes.

                 xii)     Also, in 1986, Kelly Reed (an OSU track and field athlete) visited Dr.

        Strauss after tearing a hamstring.41 During the exam, while Kelly’s genitals were right “in

        front” of Dr. Strauss, Dr. Strauss “grabbed [Kelly’s] genitals. And while he did that, he

        had the gown up. He was telling me how great my legs are. He said ‘Oh my God. You

        have a really nice body.’”42 Dr. Strauss then took Kelly’s penis in one hand and began

        rubbing his testicles with the other hand.43 Kelly ended the exam early, put on his clothes,

        and left.44 Kelly tried to meet with Athletic Director, Rick Bay, but “was ignored.”45 Kelly

        also told OSU Trainer Rob Morris, but Mr. Morris did not seem to take the allegations

        seriously.46

                 xiii)    Kelly also told Head Coach Frank Zubovich and Assistant Coach Roger

        Bowen about Dr. Strauss massaging his genitals, but Head Coach Zubovich did not take it

        seriously and Assistant Coach Bowen simply laughed at Kelly. 47 Kelly followed up with



40
    Perkins Coie Report, pg. 95.
41
    https://www.wkyc.com/article/news/local/ohio/new-federal-lawsuit-filed-against-ohio-state-university-over-
alleged-sexual-abuse/95-582514930 (last visited on Sept. 15, 2021).
42
    Id.
43
   Snyder-Hill SAC, pg. 54.
44
    Id.
45
   https://www.wkyc.com/article/news/local/ohio/new-federal-lawsuit-filed-against-ohio-state-university-over-
alleged-sexual-abuse/95-582514930 (last visited on Sept. 15, 2021).
46
    Snyder-Hill SAC, pg. 54.
47
    Id.


                                                     Page 22
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 25 of 39 PAGEID #: 25




        Head Coach Zubovich to see if the Coach had reported Dr. Strauss, but Head Coach

        Zubovich ignored him and nothing changed with Dr. Strauss at OSU.48 It does not appear

        that Head Coach Zubovich or anyone else at OSU, ever meaningfully investigated the

        matter.

                  xiv)   In 1986 or 1987, an OSU swim team member had a physical performed by

        Dr. Strauss.49      While at eye level with the swimmer’s genitals, Dr. Strauss began

        manhandling the swimmer’s penis and scrotum, grabbing the swimmer’s penis and moving

        it in all different directions.50 When the swimmer tried to tell Head Coach Dick Sloan that

        the swimmer was uncomfortable with Dr. Strauss, Head Coach Sloan cursed at him and

        ordered into the swimming pool.51 In addition, Head Coach Sloan rebuffed or entirely

        ignored any negative comments other Swim Team members made about their exams from

        Dr. Strauss while the swimmer was at OSU from 1986 to 1990.

                  xv)    In the late-1980s, Roger Beedon (an OSU ice hockey player) went to Dr.

        Strauss for a physical examination. During the examination, Dr. Strauss sat on a stool

        directly in front of Roger, with Dr. Strauss’s head at about the height of Roger’s penis. 52

        Dr. Strauss required Roger to completely remove his shorts and underwear.                         After

        completing a hernia exam, Dr. Strauss took Roger’s penis and lifted it up towards his belly

        button, inspecting his scrotum. During this time, he placed his hands on Roger’s testicles

        several times. In Roger’s opinion, Dr. Strauss was trying to stimulate him sexually. 53




48
   Id. at pg. 55.
49
   Id. at pg. 146.
50
   Id. at pg. 146-47.
51
   Id. at pg. 147.
52
   (Proposed) Second Amended Class Action Complaint, Garrett, et al. v. The Ohio State University (S.D.Oh. 2:18-
cv-00692-MHW-EPD) (Dkt. No. 126) (“Garrett SAC”), pg. 22.
53
   Garrett SAC, pp. 22-23.


                                                    Page 23
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 26 of 39 PAGEID #: 26




                   xvi)     Dr. Strauss also isolated Roger at the OSU ice rink and photographed Roger

          with his shirt off. Roger, along with a teammate, reported Dr. Strauss’s conduct to then-

          assistant athletic trainer (later Director of Athletic Training) Bill Davis, who expressed

          concern, but apparently did nothing.54

                   xvii)    In 1988, Student R and a teammate were questioned by Mr. Davis about

          Strauss’s exams in detail. Student R remembered Mr. Davis being concerned and thought

          Strauss would be fired or removed, but nothing ever happened.55

                   xviii) Also in 1988, an Assistant Coach corroborated that Student R reported to

          the Assistant Coach about Dr. Strauss and that Mr. Davis was involved in evaluating

          Student R’s report.56 The Assistant Coach then met with Mr. Davis, as well as the team’s

          head coach to discuss Student R’s report.57 Mr. Davis and the head coach “decided then

          and there” that Dr. Strauss would never see an athlete without a trainer present.58

          Obviously, this decision was not implemented and at least hundreds, if not thousands, more

          OSU student-athletes would continue to be sexually abused by Dr. Strauss.

                   xix)     In 1989, another OSU team physician recalled that he witnessed a student

          emerge from an exam and announce to the training room that Dr. Strauss had

          inappropriately examined his genitals.59 The team physician recalled speaking to the

          athletic trainer and that the trainer reported this information to Dr. Murphy (OSU Head

          Team physician) to be investigated.60 Although the team physician recalls being told by




54
     Garrett SAC, pg. 23.
55
     Perkins Coie Report, pg. 104.
56
     Id. at pg. 105.
57
     Id.
58
     Id.
59
     Id. at pg. 101.
60
     Id.


                                                  Page 24
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 27 of 39 PAGEID #: 27




           the trainer that the issue had been investigated, there is no evidence that OSU or Dr.

           Murphy ever investigated or followed up on the incident in any meaningful way.61

                       xx)    In the late 1980s, a nurse reported to Dr. Doris Charles (OSU’s Student Health

           Director) that Dr. Strauss’s examinations of male students took much “longer than normal.”62

           Dr. Charles dismissed these concerns and did nothing.63

                       xxi)   In the late 1980s to early 1990s, Assistant Athletic Director Larry Romanoff

           repeatedly reported to Dr. Murphy that Dr. Strauss was showering with student-athletes.64

           It does not appear, however, that Dr. Murphy ever followed up on the reports or showed

           any concern at all.65

           81.         The Perkins Coie Report goes through the OSU departments where Dr. Strauss was

employed: Student Health, the Athletics Department, the Clinic, etc., and who, in each department,

had knowledge of Dr. Strauss’s reported sexual abuse.

           82.         And, if any one of these dozens of OSU agents, employees, or administrators with

knowledge had taken action, investigated further, escalated the reports to OSU executives or

reported to law enforcement, Dr. Strauss’s reign would have been stopped. But these people,

individually and collectively, did absolutely nothing to protect OSU students.

           83.         Moreover, the Perkins Coie Report is shocking in its account of just how many

OSU personnel admitted that they knew of Dr. Strauss’s sexual misconduct when Dr. Strauss was

employed at OSU.




61
     Id.
62
     Id. at pg. 121.
63
     Id.
64
     Id. at pg. 100.
65
     Id.


                                                     Page 25
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 28 of 39 PAGEID #: 28




       84.          It bears noting that the following numbers do not account for other OSU employees

that were no longer alive in 2018-19, or that otherwise simply chose not to be interviewed by

Perkins Coie:

             i)        At least two (2) OSU Athletic Directors received reports about Dr. Strauss’s

                       sexual misconduct.

             ii)       At least two (2) OSU Head Team Physicians received reports about Dr.

                       Strauss’s sexual misconduct.

             iii)      At least six (6) OSU Assistant Athletic Directors received reports about Dr.

                       Strauss’s sexual misconduct.

             iv)       At least five (5) OSU Team Physicians received reports about Dr. Strauss’s

                       sexual misconduct.

             v)        At least twenty-two (22) OSU Coaches received reports about Dr. Strauss’s

                       sexual misconduct.

             vi)       At least one (1) OSU Athletic Training Director received reports about Dr.

                       Strauss’s sexual misconduct.

             vii)      At least four (4) OSU Athletic Trainers received reports about Dr. Strauss’s

                       sexual misconduct.

       85.          An unknown number of other OSU personnel, executives, lawyers, trustees, and

other OSU agents were aware of complaints against Strauss, or at a minimum, had heard rumors

about his disturbing conduct while treating male students and male student-athletes.

       86.          Any one of the OSU individuals referenced in the preceding paragraphs herein,

each an agent of OSU, was an “appropriate person” under the law. And, each of these referenced

individuals was in a position to protect students.




                                                 Page 26
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 29 of 39 PAGEID #: 29




         87.      But, for two decades, while thousands of unsuspecting students were subjected to

rape, sodomy, and other pervasive sexual molestation, OSU took no action to investigate, to

intervene, to share, to escalate, to publicize, to remove, to discipline, to report, or to otherwise

protect OSU students and Student Athletes from Dr. Strauss.66

III.     Dr. Strauss is Finally Investigated, But OSU Continues to Cover His Tracks and
         Enable Dr. Strauss’s Sexual Abuse of OSU Students

         88.      The Perkins Coie Report set forth that, in January 1995, “Coach A” acknowledged

that he personally confronted Dr. Strauss about Dr. Strauss’s propensity for showering with

student-athletes. “Coach A” never elevated this concern because he thought he adequately

addressed the issues with Dr. Strauss.67

         89.      Also, in January 1995, two student-patients (Students A and B) from the Clinic

each reported complaints of sexually inappropriate conduct by Dr. Strauss to OSU Student Health

administrators.68

         90.      In January 1996, after Student C reported being molested by Strauss to Dr. Ted

Grace, Dr. Strauss was finally—after eighteen (18) years of abusing and molesting OSU students

and student-athletes under his care—placed on administrative leave from Student Health and the

Athletics Department.69 In June 1996, OSU’s Student Affairs held a disciplinary hearing into these




66
   OSU’s pattern of ignoring its students’ civil rights is nothing new, and likely is continuing at OSU today. See
Letter from Meena Morey Chandra, Regional Director, Reg. XV, Office for Civil Rights, U.S. Dep’t Educ., to Dr.
Michael V. Drake, President, Ohio State University 2 (Sept. 11, 2014), https://www2.ed.gov/documents/press-
releases/ohio-state-letter.pdf (last visited on Sept. 15, 2021); see also see also Resolution Agreement, Ohio State
University, OCR Docket #15-10- 6002, available at https://www2.ed.gov/documents/press-releases/ohio-state-
agreement.pdf (last visited on Sept. 15, 2021); and Jennifer Smola, Ohio State closes sexual-assault center, fires 4
after complaints, The Columbus Dispatch (June 20, 2018), http://www.dispatch.com/news/20180619/ohio-state-
closes- sexual-assault-center-fires-4-after-complaints (last visited on Sept. 15, 2021).
67
   Perkins Coie Report, pg. 91.
68
   Id. at pg. 114.
69
   Id. at pg. 114-15.


                                                      Page 27
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 30 of 39 PAGEID #: 30




three recent complaints and a 1994 complaint handled by John Lombardo (OSU Head Team

Physician)—no other complaints were investigated at this time.70

          91.      Despite these complaints, and Dr. Strauss’s well-known history and scope of sexual

abuse at OSU, Dr. Strauss was only terminated from OSU’s Athletics Department, “remain[ing]

employed at [OSU] as a tenured professor in the School of Public Health.”71

          92.      OSU did remove Dr. Strauss from his position in the OSU Athletics Department,

but OSU did not report these findings of abuse to the Ohio Medical Board or to law enforcement,

which allowed Dr. Strauss to continue seeing patients. Indeed, as concluded in the Governor’s

Medical Board Report: “[N]one of the physicians working with [Dr.] Strauss found occasion to

report him to the Medical Board or to law enforcement – even after [OSU] suspended him from

seeing patients . . . [nor] did [OSU] or any of its administrators involve campus or outside law

enforcement, even after recognizing that the severity and pervasiveness of [Dr.] Strauss’ abuse

compelled the withdrawal of authority to see patients and the nonrenewal of his contract.”72

          93.      OSU further allowed Dr. Strauss to open an off-campus men’s clinic in 1996,

advertise in OSU’s student newspaper in both 1996 and 1997, and permitted him to offer a student

discount, enabling Dr. Strauss’s continued abuse of OSU students.73

          94.      Among its multiple failures, OSU’s Student Affairs investigation in 1996 never

sought to identify Dr. Strauss’s many victims. Moreover, as set forth in the Perkins Coie Report,

OSU failed to take “additional steps to identify other students who had previously complained

about [Dr.] Strauss,” even as OSU falsely asserted to the Ohio Medical Board that it was working




70
     Id. at pg. 147.
71
     Id. at pg. 145-46.
72
     Governor’s Medical Board Report, pg. 3.
73
     Perkins Coie Report, pg. 5.


                                                Page 28
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 31 of 39 PAGEID #: 31




to do so.74 If OSU had made even the slightest efforts to identify and inform victims of Dr.

Strauss’s abuse and molestation, OSU would have been able to start the healing process for these

victims twenty-four (24) years ago. But, consistent with its history of indifference to its own

students’ suffering, OSU did nothing.

           95.         In October 1997, Dr. Strauss announced that he was retiring from OSU, likely

because he now had more limited access to students, and particularly student-athletes. Quite

unbelievably, however, when Dr. Strauss’s retirement became effective in March 2018, OSU’s

“Board of Trustees approved [Dr.] Strauss’s appointment as Faculty Emeritus in [OSU’s] School

of Public Health.”75

IV.        JD Did Not Know and Could Not Have Reasonably Discovered That Both Dr.
           Strauss’s Sexual Abuse Was Widespread and that OSU Knew About It and Did
           Nothing

           96.         When the investigation into Dr. Strauss was publicly announced, and the Perkins

Coie Report was subsequently released, JD—for the first time—realized that he had not only been

victimized by Dr. Strauss, but that OSU itself, the institution he had trusted and beloved, had

betrayed him.

           97.         Indeed, according to the recent testimony of several senior OSU administrative

physicians that work with—and had supervisory responsibilities over—Dr. Strauss, OSU student-

victims could not have known about OSU’s awareness (as early as 1978) and willful disregard of

Dr. Strauss’s pervasive sexual abuse of OSU students and student athletes, until the release of the

Perkins Coie Report. Specifically, Dr. Ted Grace (former Director of OSU Student Health

Services) testified:




74
     Id. at pg. 4.
75
     Id. at pg. 154.


                                                   Page 29
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 32 of 39 PAGEID #: 32




               Q: Is there any way any Ohio State student could have known that
               their university failed on the job for 20 years to get rid of [Dr.
               Strauss]?

               OSU COUNSEL: Object to the form of the question.

               A: I don't know of any way.

Dr. Ted Grace Tr., at pg. 307.

       98.     Dr. Roger Miller, former Chief of Preventative Medicine of OSU Student Health

and former Lead Physician of OSU Student Health, testified:

               Q: Reading [the] Perkins Coie [Report] you came to learn that Dr. Strauss started

       abusing patients in the late 1970s; correct?

               A: Yes.

               Q: That’s not information you knew before; right?

               A: That’s correct.

               ...

       Q: And is there any way OSU -- any OSU student could have known that Dr. Strauss was

       a sexual predator against students for over 20 -- for approximately 20 years before OSU

       got rid of him?

       A: I don't believe they would have known.

Dr. Roger Miller Tr., at pg. 314.

       99.     Up until the release of the Perkins Coie Report, JD believed that the instances of

sexual abuse he had experienced at the hands of Dr. Strauss were isolated and that OSU (as an

institution) was unaware of Dr. Strauss’s conduct. Moreover, it was not until the Perkins Coie

Report was released that JD appreciated the magnitude of the abuse of OSU students and student-

athletes or OSU’s role in permitting Dr. Strauss’s rampant sexual misconduct.




                                             Page 30
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 33 of 39 PAGEID #: 33




         100.     And, it was not until the release of the Perkins Coie Report that JD realized OSU

had knowledge of Dr. Strauss’s sexual abuse since shortly after Dr. Strauss was hired—and before

JD became an OSU student—but chose to ignore it. Or, that OSU personnel including, but not

limited to, athletic directors, coaches, trainers, administrators, physicians, and executives all knew

about reports made by students against Dr. Strauss and did nothing.76

                                           CLAIMS FOR RELIEF

                                           COUNT I
                           Violation of Title IX, 20 U.S.C. § 1681, et seq.
             OSU’s Sexually Hostile Culture and Heightened Risk of Sexual Harassment

         101.     JD incorporates by reference the allegations set forth above as if fully set forth

herein and below.

         102.     Title IX of the Education Amendments of 1972 (“Title IX”), 20 U.S.C. § 1681(a),

states: “No person in the United States shall, on the basis of sex, be excluded from participation

in, be denied the benefits of, or be subjected to discrimination under any education program or

activity receiving Federal financial assistance ”

         103.     Title IX is implemented through the Code of Federal Regulations. See 34 C.F.R.

Part 106. 34 C.F.R. § 106.8(b) provides: “. . . A recipient shall adopt and publish grievance

procedures providing for prompt and equitable resolution of student and employee complaints

alleging any action which would be prohibited by this part.”

         104.     Sexual harassment of students is a form of sex discrimination covered by Title IX.

Sexual harassment is unwelcome conduct of a sexual nature, including unwelcome sexual




76
   JD’s lack of knowledge is further supported by the testimony of several physicians that were Dr. Strauss’s
supervisors at the relevant time. These physicians each assert that they had no knowledge of the rumors, reports, or
complaints against Dr. Strauss until the public release of such information in 2018 or 2019 (Dr. Forrest Smith Tr., pg.
100; Dr. John Lombardo Tr., pp. 56, 169, and 235).


                                                       Page 31
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 34 of 39 PAGEID #: 34




advances, requests for sexual favors, and other verbal, nonverbal, or physical conduct of a sexual

nature.

          105.   Title IX covers all persons subjected to discrimination in any program or activity

of a school that receives any federal financial assistance and covers sexual harassment— including

sexual assault and sexual abuse—by school employees, students, and third parties. Title IX

requires OSU to promptly investigate all allegations of sexual harassment, including sexual assault

and abuse.

          106.   Dr. Strauss’s pervasive sexual harassment of JD and others, as described herein and

in other complaints filed in the related actions, is sex discrimination under Title IX—taking place

over nearly two decades.

          107.   OSU had actual knowledge of Dr. Strauss’s serial sexual harassment and permitted

it to continue unchecked until at least 1996.

          108.   OSU was specifically notified of Dr. Strauss’s sexual harassment and abuse of OSU

students by and through OSU employees with authority to take corrective. As identified above,

these specific OSU employees include, but are not limited to: Head Team Physician and Director

of Sports Medicine Dr. Bob Murphy; Assistant Athletic Director Larry Romanoff; Head Tennis

Coach John Daly; Head Track and Field Coach Frank Zubovich; Head Swimming Coach Dick

Sloan; Head Wrestling Coach Chris Ford; Athletic Director Rick Bay; Athletics Trainer Rob

Morris; Assistant Track and Field Coach Roger Brown; Director of Athletics Training Bill Davis;

and Student Health Director Dr. Doris Charles.

          109.   As identified in additional publicly available materials, other specific OSU

employees with authority to take corrective action include, but are not limited to: Director of

Student Health Services, Dr. Ted Grace; Athletic Director and Assistant OSU Vice President Andy




                                                Page 32
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 35 of 39 PAGEID #: 35




Geiger; Athletic Director Jim Jones; Assistant Athletic Director Archie Griffin; Athletic Director

Hugh Hindman; Senior Associate Athletic Director Paul Krebs; Head Fencing Coach Charlotte

Remenyik; Associate Sports Information Director Steve Snapp; Assistant Athletic Director

Richard Delaney; Assistant Director of Student Athlete Support Services John Macko; Head

Athletic Trainer Billy Hill; Head Wrestling Coach Russ Hellickson; and Head Gymnastics Coach

Peter Kormann.

       110.    OSU was required to, but did not, promptly investigate and address the pervasive

allegations, reports, and complaints of misconduct by Dr. Strauss.

       111.    OSU created and was deliberately indifferent to a sexually hostile culture within its

education programs and activities, by, among other things: (i) failing to promptly investigate and

respond to complaints about Dr. Strauss’s conduct; (ii) promoting Dr. Strauss within OSU thereby

enabling his ever increasing access to sexually abuse OSU students; (iii) failing to appropriately

supervise Dr. Strauss after reports of his sexual abuse of students began pouring in; (iv)

intentionally and deliberately requiring student-athletes to get their annual physicals and other

medical care from Dr. Strauss despite these student-athletes discomfort with Dr. Strauss and the

coaches’ and administrators knowledge of Dr. Strauss’s inappropriate sexual conduct towards

students; (v) cavalierly dismissing and joking about complaints regarding Dr. Strauss from

students and student-athletes; (vi) threatening student-athletes with dismissal from teams if they

refused to be treated by Dr. Strauss; (vii) concealing the scope of abuse by Dr. Strauss even after

an OSU investigation found Dr. Strauss to be a sexual predator; and, (viii) enabling Dr. Strauss to

continue his abuse of OSU students by allowing him to open a nearby men’s clinic and advertise

it in the OSU student newspaper.




                                              Page 33
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 36 of 39 PAGEID #: 36




          112.   The sexual abuse that JD suffered was so severe that it effectively barred his access

to continued educational opportunities, including a safe educational environment and appropriate

medical care. As a direct and proximate result of OSU’s creation of and deliberate indifference to

a sexually hostile educational environment on OSU’s Campus, which violated Title IX, JD

suffered, and continues to suffer, damages and injuries.

                                          COUNT II
                        Violation of Title IX, 20 U.S.C. § 1681, et seq.
                 OSU’s Deliberate Indifference to Reported Sexual Harassment


          113.   JD incorporates by reference the allegations set forth above as if fully set forth

herein.

          114.   Years before Dr. Strauss sexually assaulted JD, OSU had actual knowledge of Dr.

Strauss’s prior sexual harassment and abuse of male students and student-athletes at OSU.

Moreover, between 1978 and 1996, numerous students and student-athletes complained to OSU

administrators and staff about Dr. Strauss’s inappropriate conduct.

          115.   Based upon this reported sexual misconduct by Dr. Strauss, OSU had actual

knowledge of the substantial risk, and in fact the likelihood, that Dr. Strauss would sexually harass

other OSU students and student-athletes, like JD.

          116.   OSU agents, employees, administrators, and officials, armed with this knowledge,

had the authority to address the risk posed by Dr. Strauss, and had the authority to take corrective

measures—but until no earlier than 1996, failed to act. OSU’s failure to address the substantial

risk to OSU students posed by Dr. Strauss, was manifestly unreasonable in light of the known

circumstances surrounding Dr. Strauss.        As such, OSU was deliberately indifferent to the

substantial risk that Dr. Strauss would sexually harass other OSU students and student-athletes,

like JD.


                                                Page 34
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 37 of 39 PAGEID #: 37




        117.    As a result of OSU’s deliberate indifference, JD was subjected to the severest of

sexual abuse by Dr. Strauss, depriving him of access to educational opportunities and benefits,

including a safe educational environment and appropriate medical care.

        118.    As a direct and proximate result of OSU’s deliberate indifference to Dr. Strauss’s

prior sexual harassment of OSU students and student-athletes, which violated Title IX, JD has

suffered and continues to suffer damages and injuries.

                                       PRAYER FOR RELIEF

        Wherefore, JD respectfully requests that this Court:

        A.      Enter judgment against OSU, and in favor of JD, in such amounts that will

completely and adequately compensate JD for all the damages he has suffered including, but not

limited to, payment of JD’s medical and other expenses incurred as a consequence of the sexual

assault of JD and OSU’s deliberate indifference thereto; damages for JD’s pain and suffering as a

result of Dr. Strauss’s sexual assault of JD and OSU’s deliberate indifference thereto; damages for

deprivation of equal access to the educational opportunities and benefits provided by OSU;

damages for past, present and future emotional pain and suffering as a result of Dr. Strauss’s sexual

assault of JD and OSU’s deliberate indifference thereto; and, loss of past and future earnings and

earning capacity attributable to Dr. Strauss’s sexual assault of JD and OSU’s deliberate

indifference thereto, in an amount to be determined at trial;

        B.      Award JD punitive damages against OSU in an amount to be determined by a jury

for OSU’s violations of federal law;

        C.      Award JD pre-judgment and post-judgment interest;

        D.      Award JD his actual expenses of litigation, including reasonable attorney’s fees

pursuant to 42 U.S.C. § 1988(b); and




                                               Page 35
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 38 of 39 PAGEID #: 38




      E.     Award JD such other and further relief as the Court deems just and proper.



Dated: Columbus, Ohio
       September 22, 2021
                                              Respectfully Submitted,


                                               /s/ John C. Camillus
                                              John C. Camillus, Trial Attorney (0077435)
                                              Law Offices of John C. Camillus, LLC
                                              P.O. Box 141410
                                              Columbus, Ohio 43214
                                              (614) 992-1000
                                              (614) 559-6731 (facsimile)
                                              jcamillus@camilluslaw.com

                                              Mitchell Schuster, Esq. (pro hac vice
                                              forthcoming)
                                              Benjamin D. Bianco, Esq. (pro hac vice
                                              forthcoming)
                                              Meister Seelig & Fein LLP
                                              125 Park Avenue, 7th Floor
                                              New York, New York 10017
                                              (212) 655-3500
                                              (212) 655-3535 (facsimile)
                                              ms@msf-law.com
                                              bdb@msf-law.com

                                              COUNSEL FOR PLAINTIFF




                                          Page 36
Case: 2:21-cv-04766-MHW-CMV Doc #: 1 Filed: 09/22/21 Page: 39 of 39 PAGEID #: 39




                              CERTIFICATE OF SERVICE


         It is hereby certified that a true and correct copy of the foregoing document was filed

   via the Court’s CM/ECF system on September 22, 2021.



                   By:             /s/ John C. Camillus
                                   Attorney for Plaintiff
